DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, in the reply filed on August 03, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigorev et al (RU 2610526) in view of LU (CN 101269848 (A) .
	Applicants’ claimed invention is directed to a Fischer-Tropsch catalyst comprising greater than about 40% by weight of cobalt, and having a packed apparent bulk density greater than about 1.30 g/mL.
Grigorev (see claims, examples and paragraphs [0004]-[0031]) discloses cobalt (41-50 wt.%; particle size 5-18.5 nm) optionally+ 0.5-2.0 wt.% rhenium on silica/zirconia or silica/alumina supports FT catalysts. The catalyst (see paragraph [0025] is made by impregnating with an excess of a cobalt solution, filtering off excess solution, drying at 80-150°C (at 80-95°C in examples 7, 12 and 16), calcining and repeating to obtain the desired loading. The catalyst is suitable for compact reactors using microchannel reactors.
Grigorev does not mention the bulk density of the catalysts. This feature is, however, indicated in the application to be the result of impregnating a high content of cobalt into a support using the method of claim23. Since these steps are also performed in Grigorev reference.  However, Lu teaches  (see claim 1)  Co3O4 particles (this material contains ca, 73 wt.% cobalt) with a size of 5-25 microns and tap density (i.e. a packed apparent bulk density) of 2 g/cm3. 
Also it is known in the catalyst art (evidence by reference US 9,707,546) that the Tap density" is routinely measured by commercially available apparatus and such values are typically sufficient. A precise definition is that tap density is determined according to the procedures of ASTM D7481-09 (i.e., D7481 approved or reapproved in 2009): Standard Methods for determining loose and tapped bulk densities of powders using a graduated cylinder. Specifically, in this invention, the tap density can be measured as follows, the weight of an empty 5 mL cylinder is first measured. The catalyst sample is added to the measuring cylinder until it reaches the 5 mL mark. The weight of the filled cylinder is remeasured and securely fastened to the Autotap (or equivalent) tap density machine. The volume is remeasured after 1,500 taps. The density is calculated by dividing the weight of catalyst in grams by the volume in mL after 1,500 taps. 
 Thus, the difference in bulk density is not a patentable distinction. It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to arrive at the presently claimed invention by the teachings provided by the prior art references cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622